     Case 1:18-cr-00790-PGG Document 117
                                     116 Filed 09/09/21
                                               09/07/21 Page 1 of 1



                       LAW OFFICE OF ANTHONY CECUTTI
                             217 Broadway, Suite 707
                            New York, New York 10007
                              Phone: (212) 619-3730
                               Cell: (917) 741-1837
                               Fax: (212) 962-5037   MEMO ENDORSED:
                            anthonycecutti@gmail.com The application is granted. Pretrial
                                                     Services is directed to release
                                                     Defendant Sanchez's passport.
                                September 7, 2021

BY ECF
The Honorable Paul G. Gardephe
United States District Court Judge
Southern District of New York
500 Pearl Street                                                Dated: September 9, 2021
New York, New York 10007

              Re: United States v. Denise Sanchez, S1 18 Cr. 790 (PGG)

Dear Judge Gardephe:

       As the Court is aware, I represent Denise Sanchez in the above-referenced matter,
having been appointed pursuant to the provisions of the Criminal Justice Act (“CJA”), 18
U.S.C. § 3006A.

       On February 18, 2020, Ms. Sanchez pleaded guilty pursuant to a superseding
misdemeanor information, charging her with intentionally and knowingly possessing a
detectable amount of cocaine base, in violation of 21 U.S.C. § 844(a). Ms. Sanchez was
sentenced on August 12, 2020 to a one-year period of “pre-judgment” probation, without
entering a judgment of conviction, pursuant to 18 U.S.C. § 3607. On September 2, 2021,
the Court dismissed all charges against Ms. Sanchez and discharged her from probation.

        Now that Ms. Sanchez’s case has concluded, I write to respectfully request that the
Court enter an order directing Pretrial Services to return Ms. Sanchez’s passport to her.
Her passport was seized at the time of her arrest. It is the policy of Pretrial Services to
return a seized passport to the issuing department unless the Court orders its return. Since
her case has concluded, I respectfully request that Ms. Sanchez’s passport be released to
her.

       Thank you for your consideration.

                                      Respectfully submitted,

                                             /s/

                                      Anthony Cecutti, Esq.
